Title: From James Madison to John Francis Mercer, 18 February 1802
From: Madison, James
To: Mercer, John Francis


Dear Sir
Washington Feby. 18. 1802
Mr Wilmot has just handed me your letters of the 15 & 16 instant with the extract accompanying the latter, which I will take a very early occasion to answer, remaining in the mean time your friend & servant
James Madison
 

   RC (owned by Robert F. Kennedy, McLean, Va., 1961). A postscript added to the RC in an unidentified hand reads: “N. B. The letter of the 15 February noticed above was private.”


   John Wilmot was employed by the Maryland Council as an express rider (Archives of Maryland [72 vols.; Baltimore, 1883–1972], 72:308, 318).

